DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Radinsky et al, U.S. Publication No. 2012/0084859 in view of Mirsky et al, U.S. Publication No. 2019/0166144 and Ahmed et al, U.S. Publication No. 2019/0297096.
Regarding claim 1, Radinsky teaches an apparatus comprising: 

a feedback weight controller (see Radinsky Figure 2, aggregation component 128) to apply, with a machine learning model (see paragraph [0028]), a weight to feedback associated with a sample (see paragraph [0049]), the feedback obtained from at least a customer ecosystem (see paragraphs [0017]-[0018]) wherein the feedback includes infrastructure feedback (see paragraph [0037]);

a sample conviction controller (aggregation component 128 also serves as this controller) to, in response to a score based on the weighted feedback satisfying a threshold for a classification, indicate to a user, with the machine learning model (see paragraph [0028]), that the classification for the sample is malicious (see Figure 1, overall detection output 130 and paragraph [0049]. Since a user is interacting with the system per paragraph [0018], it is implied that the output is shown to the user).

Radinsky does not expressively teach 

wherein the feedback includes endpoint feedback, human feedback, and global feedback.

However, Mirsky in a similar invention in the same field of endeavor teaches an apparatus (see Mirsky Figure 2) for determining if a sample is malicious (see Abstract) utilizing feedback from multiple sources (see paragraph [0051]) as taught in Radinsky wherein the feedback includes endpoint feedback (see paragraph [0051] referring to the output of a local model) and global feedback (see paragraph [0051] referring to the output of the global model). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using endpoint and global feedback in determining if a sample is malicious as taught in Mirsky with the system weighting various feedbacks taught in Radinsky, the motivation being to increase the likelihood of an accurate determination on in the sample is malicious.

Radinsky in view of Mirsky does not expressively teach 

wherein the feedback includes human feedback.

However, Ahmed in a similar invention in the same field of endeavor teaches an apparatus (see Ahmed Figure 3) for determining if a sample is malicious (see Abstract) utilizing feedback from multiple sources (see paragraph [0030]) as taught in Radinsky in view of Mirsky wherein the feedback includes human feedback (see paragraph [0030]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using human feedback in determining if a sample is malicious as taught in with the system weighting various feedbacks taught in Radinsky in view of Mirsky, the motivation being to allow for obviously mislabeled samples to be corrected and for the sources to be retrained accordingly (see Ahmed paragraph [0030]).

Claim 15 recites similar limitations as claim 1, and is rejected under similar rationale.

Claim 8 recites a tangible computer-readable medium comprising instructions which, when executed, cause at least one processor to at least perform the functions as the feedback weight controller and sample conviction controller recited in claim 1, which Radinsky in view of Mirsky and Ahmed further teaches (see Radinsky claim 1).

Regarding claim 6, Radinsky in view of Mirsky and Ahmed teaches all the limitations of claim 1, and further teaches wherein the sample conviction controller is to determine, with the machine learning model, whether the score based on the weighted feedback satisfies the threshold for the classification (see Mirsky paragraph [0052] as combined with Radinsky Figure 2, aggregation component 128 and paragraphs [0028] and [0049]).

Claim 13 recites similar limitations as claim 6, and is rejected under similar rationale.

Regarding claim 7, Radinsky in view of Mirsky and Ahmed teaches all the limitations of claim 1, and further teaches 

a model training controller (see Ahmed paragraph [0127]) to: in response to determining to retrain the machine learning model, augment an initial training dataset for the machine learning model with customer ecosystem specific data; and retrain the machine learning model based on the augmented dataset (see Ahmed paragraph [0030]. The engines in Ahmed would have already been trained with an initial dataset so the augmentation occurs by using the override as a ground truth for the mislabeled sample, which is then a part of new training data).

Claim 14 and 21 recites similar limitations as claim 7, and is rejected under similar rationale.

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NOTE: Computer readable medium claims 8-14 were not rejected under 35 USC § 101 because paragraph [0091] of the application explicitly excludes non-statutory embodiments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637